Exhibit 10.3
 




TENDER AND SUPPORT AGREEMENT


This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of May 5, 2015,
is entered into by and among Pitney Bowes Inc., a Delaware
corporation (“Parent”), BrickBreaker Acquisition Corp., a Delaware corporation
and a Subsidiary of Parent (“Purchaser”), and each of the persons set forth on
Schedule A hereto (each, a “Stockholder”).  All terms used but not otherwise
defined in this Agreement shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).


WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock set forth opposite such Stockholder’s name on Schedule A
(all such shares of Company Common Stock, together with any shares of Company
Common Stock that are hereafter issued to or otherwise directly or indirectly
acquired or beneficially owned by such Stockholder prior to the Termination Date
(as defined below) (collectively “After-Acquired Shares”), being referred to
herein as the “Subject Shares” of such Stockholder), provided that “Subject
Shares” shall not include Shares beneficially owned in the form of Company
Options, but only to the extent such Company Options remain unvested, restricted
or unexercised, as the case may be;


WHEREAS, concurrently with the execution hereof, Parent, Purchaser and
Borderfree Inc., a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
pursuant to the terms thereof, the “Merger Agreement”), which provides, among
other things, for Purchaser to commence an offer to purchase all the outstanding
shares of Company Common Stock and for the Merger of the Company and Purchaser,
upon the terms and subject to the conditions set forth in the Merger Agreement;
and


WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Purchaser to enter into
the Merger Agreement, each Stockholder has agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


ARTICLE I
AGREEMENT TO TENDER AND VOTE


1.1.            Agreement to Tender.  Subject to the terms of this Agreement,
unless the Merger Agreement has been validly terminated in accordance with its
terms, each Stockholder hereby agrees to accept the Offer with respect to all
the Subject Shares of such Stockholder and tender or cause to be tendered in the
Offer all of such Stockholder’s Subject Shares that such Stockholder is
permitted to tender under applicable Law pursuant to and in accordance with the
terms of the Offer, free and clear of all Share Encumbrances except for
Permitted Share Encumbrances (each as defined  below).  Without limiting the
generality of the foregoing, as promptly as practicable after, but in no event
later than ten (10) business days after, the commencement (within the meaning of
Rule 14d-2 under the Exchange Act) of the Offer (or in the case of any
After-Acquired Shares directly or indirectly issued to or acquired or otherwise
beneficially owned by such Stockholder subsequent to such tenth (10th) business
day, or in each case if such Stockholder has not received the Offer Documents by
such time, no later than two (2) business days after the acquisition of such
After-Acquired Shares or receipt of the Offer Documents, as the case may be),
each Stockholder shall deliver pursuant to the terms of the Offer (a) a letter
of transmittal (together with all other documents or instruments required to be
delivered by Company stockholders pursuant to such letter) with respect to all
of such Stockholder’s Subject Shares complying with the terms of the Offer and
(b) a certificate or certificates representing all such Subject Shares that are
certificated or, in the case of Subject Shares that are Book Entry Shares,
written instructions to such Stockholder’s broker, dealer or other nominee that
such Subject Shares be tendered in the Offer, including a reference to this
Agreement, and requesting delivery of an “agent’s message” or such other
evidence, if any, of transfer as the Paying Agent may request to effect or
evidence the transfer thereof.  Each Stockholder agrees that, once any of such
Stockholder’s Subject Shares are tendered, such Stockholder will not withdraw
such Subject Shares from the Offer, unless and until (i) the Merger Agreement
shall have been validly terminated in accordance with its terms, (ii) the Offer
shall have been terminated, withdrawn or shall have expired, or (iii) this
Agreement shall have been terminated in accordance with Section 5.2 hereof. 
Upon the occurrence of (i), (ii) or (iii) in the preceding sentence, Parent and
Purchaser shall promptly return, and shall cause the Paying Agent to promptly
return, all Subject Shares tendered by Stockholder.
 

--------------------------------------------------------------------------------

 
1.2.            Agreement to Vote.  Each Stockholder hereby irrevocably and
unconditionally agrees that, subject to the terms of this Agreement, until the
Termination Date, at any annual or special meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that such Stockholder’s Subject Shares are entitled to vote thereon:
(a) appear at each such meeting or otherwise cause all such Subject Shares to be
counted as present thereat for purposes of determining a quorum; and (b) be
present (in person or by proxy) and vote (or cause to be voted), or deliver (or
cause to be delivered) a written consent with respect to, all of such Subject
Shares (i) unless the Merger Agreement has been validly terminated in accordance
with its terms, against any action or agreement that is intended or would
reasonably be expected to (A) result in a breach of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of any Stockholder contained in this Agreement or (B) result
in any of the conditions set forth in Article 7 or Annex I of the Merger
Agreement not being satisfied in a timely manner; (ii) against any Acquisition
Proposal or any action in furtherance of a specific Acquisition Proposal  and
(iii) unless the Merger Agreement has been validly terminated in accordance with
its terms, against any other action, agreement or transaction involving the
Company or any Company Subsidiary that is intended or would reasonably be
expected to impede, interfere with, delay, postpone, adversely affect or prevent
the consummation of the Offer or the Merger or the other transactions
contemplated by the Merger Agreement, including (x) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company (other than the Transactions); (y) a sale, lease, license
or transfer of a material amount of assets of the Company or any reorganization,
recapitalization or liquidation of the Company; or (z) any change in the present
capitalization of the Company or any amendment or other change to the Company
Charter Documents as in effect on the date hereof. No Stockholder shall agree or
commit to take any action inconsistent with the foregoing. Subject to the proxy
granted under Section 1.3 below, each Stockholder shall retain at all times the
right to vote the Subject Shares (with respect to which the Stockholder is
entitled to vote) in such Stockholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.2 that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally.
 
-2-

--------------------------------------------------------------------------------

 
1.3.            Irrevocable Proxy.  Solely with respect to the matters described
in Section 1.2, for so long as the Termination Date has not occurred, each
Stockholder hereby irrevocably grants to, and appoints, Parent, and any
individual designated in writing by Parent, and each of them individually, as
its proxy and attorney-in-fact with full power of substitution and
resubstitution, for and in the name, place and stead of such Stockholder, to the
full extent of such Stockholders’ voting rights with respect to all such
Stockholders’ Subject Shares (which proxy is irrevocable and which appointment
is coupled with an interest, including for purposes of Section 212 of the DGCL),
to vote, and to execute written consents with respect to, all such Stockholders’
Subject Shares (with respect to which the Stockholder is entitled to vote) on
the matters described in Section 1.2 and in accordance therewith.  Each
Stockholder hereby affirms that such irrevocable proxy is given in connection
with the execution of the Merger Agreement and that such irrevocable proxy is
given to secure the performance of the duties of such Stockholder under this
Agreement. Each Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Each
Stockholder agrees to execute any further agreement or form reasonably necessary
or appropriate to confirm and effectuate the grant of the proxy contained
herein.  Such proxy shall automatically terminate upon the occurrence of the
Termination Date.  Parent may terminate this proxy with respect to a Stockholder
at any time at its sole election by written notice provided to such Stockholder.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS


Each Stockholder represents and warrants, severally and not jointly, to Parent
and Purchaser that:


2.1.            Authorization; Binding Agreement.  If such Stockholder is not an
individual, such Stockholder is duly organized and validly existing in good
standing under the Laws of the jurisdiction in which it is incorporated or
constituted and the consummation of the transactions contemplated hereby are
within such Stockholder’s entity powers and have been duly authorized by all
necessary entity actions on the part of such Stockholder, and such Stockholder
has full power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby.  If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general equity principles).  If such Stockholder is married, and any of
the Subject Shares of such Stockholder constitute community property or
otherwise need spousal or other approval for this Agreement to be legal, valid
and binding, this Agreement has been duly executed and delivered by such
Stockholder’s spouse and is enforceable against such Stockholder’s spouse in
accordance with its terms (except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general equity principles).
 
-3-

--------------------------------------------------------------------------------

 
2.2.            Non-Contravention.  Neither the execution and delivery of this
Agreement by such Stockholder nor the consummation of the transactions
contemplated hereby nor compliance by such Stockholder with any provisions
herein will (a) if such Stockholder is not an individual, violate, contravene or
conflict with, or result in a breach of any provision of, the certificate of
incorporation or bylaws (or other similar governing documents) of such
Stockholder, (b) require any Consent of, or registration, declaration or filing
with, any Governmental Body on the part of such Stockholder, except for the
filing of such reports as may be required under Sections 13(d) and 16 of the
Exchange Act or the HSR Act in connection with this Agreement and the
transactions contemplated hereby, (c) violate, contravene or conflict with, or
result in a breach of any provisions of, or require any consent, waiver or
approval or result in a default or loss of a benefit (or give rise to any right
of termination, cancellation, modification or acceleration or any event that,
with the giving of notice, the passage of time or otherwise, would constitute a
default or give rise to any such right) under any of the terms, conditions or
provisions of any Contract or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of its Subject Shares
are bound, (d) result (or, with the giving of notice, the passage of time or
otherwise, would result) in the creation or imposition of any Share Encumbrance
of any kind on any asset of such Stockholder (other than one created by Parent
or Purchaser or otherwise pursuant to this Agreement), or (e) violate,
contravene or conflict with any Law or Order applicable to such Stockholder or
by which any of its Subject Shares are bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair, impede, delay or frustrate the ability of such Stockholder to perform
such Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.


2.3.            Ownership of Subject Shares; Total Shares.  Such Stockholder is
the record and/or beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of all such Stockholder’s Subject Shares and has good and marketable title
to all such Subject Shares free and clear of any Encumbrances, proxies, voting
trusts or agreements, options or rights, understandings or arrangements
inconsistent with this Agreement or the transactions contemplated hereby, or any
other encumbrances or restrictions whatsoever on title, transfer or exercise of
any rights of a stockholder in respect of such Subject Shares (collectively,
“Share Encumbrances”), except for any such Share Encumbrance that may be imposed
pursuant to (i) this Agreement and (ii) any applicable restrictions on transfer
under the Securities Act or any state securities law (collectively, “Permitted
Share Encumbrances”).  The shares of Company Common Stock listed on Schedule A
opposite such Stockholder’s name constitute all of the shares of Company Common
Stock owned by such Stockholder, beneficially or of record, as of the date
hereof, and such Stockholder and its Affiliates do not own, beneficially or of
record, any restricted stock, restricted stock units, options, warrants or other
rights to acquire shares of Company Common Stock or any securities convertible
into or exchangeable for shares of Company Common Stock.
 
-4-

--------------------------------------------------------------------------------

 
2.4.            Voting Power.  Such Stockholder has sole voting power with
respect to all such Stockholder’s Subject Shares, and sole power of disposition,
sole power to issue instructions with respect to the matters set forth in
Article I and Article IV herein, sole power to demand or waive any appraisal
rights with respect to the Subject Shares and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all such
Stockholder’s Subject Shares.


2.5.            Reliance.  Such Stockholder has had the opportunity to review
the Merger Agreement and this Agreement with counsel of its own choosing. Such
Stockholder understands and acknowledges that Parent and Purchaser are entering
into the Merger Agreement in reliance upon such Stockholder’s execution,
delivery and performance of this Agreement.


2.6.            Absence of Litigation.  With respect to such Stockholder, as of
the date hereof, there is no Proceeding pending against, or, to the knowledge of
such Stockholder, threatened against such Stockholder or any of such
Stockholder’s properties or assets (including any Subject Shares) before or by
any Governmental Body that would reasonably be expected to prevent, delay or
impair the consummation by such Stockholder of the transactions contemplated by
this Agreement or otherwise impair such Stockholder’s ability to perform its
obligations hereunder.


2.7.            Brokers.  No broker, finder, financial advisor, investment
banker or other Person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission from the Parent, Purchaser or
Company in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such Stockholder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER


Parent and Purchaser represent and warrant to the Stockholders that:


3.1.            Organization and Qualification.  Each of Parent and Purchaser is
a duly organized and validly existing corporation in good standing under the
Laws of the jurisdiction of its organization.


3.2.            Authority for this Agreement.  Each of Parent and Purchaser has
all requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Parent and Purchaser
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Purchaser, and no other entity proceedings on the part of
Parent and Purchaser are necessary to authorize this Agreement.  This Agreement
has been duly and validly executed and delivered by Parent and Purchaser and
constitutes a legal, valid and binding obligation of each of Parent and
Purchaser, enforceable against each of Parent and Purchaser in accordance with
its terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general equity principles).
 
-5-

--------------------------------------------------------------------------------

 
3.3.            Non-Contravention.  Neither the execution and delivery of this
Agreement by Parent and Purchaser nor the consummation of the transactions
contemplated hereby nor compliance by them with any provisions herein will
(a)  violate, contravene or conflict with, or result in a breach of any
provision of, the certificate of incorporation or bylaws (or other similar
governing documents) of each of Parent and Purchaser, (b) require any Consent
of, or registration, declaration or filing with, any Governmental Body on the
part of Parent and Purchaser, except for the filing of such reports as may be
required under the Exchange Act or the HSR Act in connection with this Agreement
and the transactions contemplated hereby, or (c) violate, contravene or conflict
with any Law or Order applicable to Parent or Purchaser or by which any of their
respective properties or assets are bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair, impede, delay or frustrate the ability of Parent or Purchaser to perform
their obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.


ARTICLE IV
ADDITIONAL COVENANTS OF THE STOCKHOLDERS


Each Stockholder hereby covenants and agrees that until the Termination Date:


4.1.            No Transfer; No Inconsistent Arrangements.  Except as provided
hereunder, such Stockholder shall not, directly or indirectly, (a) create or
permit to exist any Share Encumbrance, other than Permitted Share Encumbrances,
on any of such Stockholder’s Subject Shares, (b) transfer, sell, assign, gift,
hedge, pledge or otherwise dispose of (including, for the avoidance of doubt, by
depositing, submitting or otherwise tendering any such Subject Shares into any
tender or exchange offer), or enter into any derivative arrangement with respect
to (collectively, “Transfer”), any of such Stockholder’s Subject Shares, or any
right or interest therein (or consent to any of the foregoing), (c) enter into
any Contract, option or other agreement (including profit sharing agreement),
arrangement or understanding with respect to any Transfer of such Stockholder’s
Subject Shares or any interest therein, (d) grant or permit the grant of any
proxy, power-of-attorney or other authorization or consent in or with respect to
any such Stockholder’s Subject Shares, (e) deposit or permit the deposit of any
of such Stockholder’s Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any of such Stockholder’s Subject
Shares, or (f) take or permit any other action that would in any way restrict,
limit or interfere with the performance of such Stockholder’s obligations
hereunder or otherwise make any representation or warranty of such Stockholder
herein untrue or incorrect.  Any action taken in violation of the foregoing
sentence shall be null and void ab initio.  If any involuntary Transfer of any
of such Stockholder’s Subject Shares shall occur (including, but not limited to,
a sale by such Stockholder’s trustee in any bankruptcy, or a sale to a purchaser
at any creditor’s or court sale), the transferee (which term, as used herein,
shall include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, obligations, liabilities and rights under this Agreement, which
shall continue in full force and effect until valid termination of this
Agreement.  Notwithstanding anything in this Agreement to the contrary, until
the Termination Date, such Stockholder shall not, directly or indirectly, accept
any tender offer or exchange offer that constitutes a Acquisition Proposal and
shall not tender any Subject Shares in any such tender offer or exchange offer.
 
-6-

--------------------------------------------------------------------------------

 
4.2.            No Exercise of Appraisal Rights.  Such Stockholder forever
waives and agrees not to exercise any appraisal rights or dissenters’ rights in
respect of such Stockholder’s Subject Shares that may arise in connection with
the Merger unless  the Merger Agreement is validly terminated in accordance with
its terms.


4.3.            Documentation and Information.  Such Stockholder shall not make
any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent (such consent
not to be unreasonably withheld), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent).  Such Stockholder consents to and hereby authorizes Parent and
Purchaser to publish and disclose in all documents and schedules filed with the
SEC or other Governmental Body or applicable securities exchange, and any press
release or other disclosure document that is required in connection with the
Offer, the Merger and any other transactions contemplated by the Merger
Agreement, such Stockholder’s identity and ownership of the Subject Shares, the
existence of this Agreement and the nature of such Stockholder’s commitments and
obligations under this Agreement, and such Stockholder acknowledges that Parent
and Purchaser may, in Parent’s sole discretion, file this Agreement or a form
hereof with the SEC or any other Governmental Body or securities exchange.  Such
Stockholder agrees to promptly give Parent any information it may reasonably
require for the preparation of any such disclosure documents, and such
Stockholder agrees to promptly notify Parent of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect. The
Stockholder makes no representations, and shall have no liability to Parent,
Purchaser or the Company or any of their respective Affiliates, with respect to
any other disclosure made by Parent, Purchaser, the Company or any of their
respective Affiliates (other than Stockholder), or with respect to any other
information contained in any such disclosure documents.


4.4.            Adjustments.  In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Subject Shares, the terms of this Agreement shall apply to the resulting
securities.


4.5.            Waiver of Certain Actions.  Each Stockholder hereby agrees not
to commence or participate in, and to take all actions necessary to opt out of
any class in any class action with respect to, any claim, derivative or
otherwise, against Parent, Purchaser, the Company or any of their respective
successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement or the Merger Agreement (including
any claim seeking to enjoin or delay the consummation of the Offer or the
Closing) or (b) alleging a breach of any duty of the Board of Directors of the
Company in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.  Notwithstanding Section 5.2, in
the event the Offer is consummated, this Section 4.5 shall survive the
consummation of the Offer indefinitely.
 
-7-

--------------------------------------------------------------------------------

 
4.6.            No Solicitation.  Subject to Section 5.15, each Stockholder
shall not, and shall cause its controlled Affiliates and its and their
respective Representatives not to, and each Stockholder shall not publicly
propose to, directly or indirectly (other than with respect to Parent and
Purchaser), (a) solicit, initiate, knowingly facilitate or knowingly encourage
any inquiries, proposals or offers that constitute, or that could reasonably be
expected to lead to, an Acquisition Proposal, (b) engage in, continue or
otherwise participate in any discussions or negotiations with any Third Party
regarding, or furnish to any Third Party information or provide to any Third
Party access to the businesses, properties, assets or personnel of the Company
or any of its Subsidiaries with respect to or in connection with or with the
purpose or effect of encouraging or facilitating, an Acquisition Proposal, or
(c) enter into any letter of intent, agreement, contract, commitment, agreement
in principle or any other arrangement or understanding with respect to an
Acquisition Proposal or enter into any agreement, contract, commitment,
arrangement or understanding requiring such Stockholder to, or contemplating
that such Stockholder will, abandon, terminate or fail to consummate the
transactions contemplated by this Agreement.  Each Stockholder shall, and shall
cause its controlled Affiliates and its and their respective Representatives to,
immediately cease and terminate any existing solicitation, encouragement,
discussion or negotiation with any Third Party theretofore conducted by such
Stockholder, its controlled Affiliates or its or their respective
Representatives with respect to an Acquisition Proposal. Except to the extent
such notice has previously been provided by the Company pursuant to the Merger
Agreement, each Stockholder shall as promptly as practicable (and in any event
within twenty-four (24) hours) notify Parent of any Acquisition Proposal, or any
request for information or inquiry that such Stockholder reasonably believes
could lead to or contemplates an Acquisition Proposal, which notification shall
include (i) a copy of the applicable written Acquisition Proposal, request or
inquiry (or, if oral, the material terms and conditions of such Acquisition
Proposal, request or inquiry) (including in each case any subsequent material
amendments or other  material modifications thereto) and (ii) the identity of
the Third Party making such Acquisition Proposal, request or inquiry. 
Notwithstanding anything to the contrary provided in this Agreement, the
Stockholder or any of its controlled Affiliates or Representatives shall not be
prohibited from participating in any discussions or negotiations with respect to
a possible tender and support, voting or similar agreement in connection with an
Acquisition Proposal in the event that the Company is permitted to take the
actions set forth in Section 5.3(b) of the Merger Agreement with respect to such
Acquisition Proposal.
 
4.7.            Stockholder Litigation.  Each Stockholder shall provide Parent
with prompt notice of any claim or Legal Proceeding (including any class action
or derivative litigation) brought, asserted or commenced by, on behalf of or in
the name of, against or otherwise involving such Stockholder relating to the
Offer, the Merger, this Agreement or any of the transactions contemplated by
this Agreement, and shall keep Parent informed on a reasonably prompt basis with
respect to the status thereof. Each Stockholder shall give Parent the
opportunity to participate (at Parent’s expense) in the defense or settlement of
any such litigation, and no such settlement shall be agreed to without the
Parent’s prior written consent.


4.8.            Reasonable Best Efforts.  Unless the Merger Agreement has been
validly terminated in accordance with its terms, each Stockholder shall use its
reasonable best efforts to take, or cause to be taken, any and all actions and
to do, or cause to be done, and to assist with Parent, Purchaser and the Company
in doing, any and all things, necessary, proper or advisable to consummate and
make effective the Offer, the Merger and the other Transactions.
 
-8-

--------------------------------------------------------------------------------

 
ARTICLE V
MISCELLANEOUS


5.1.            Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery by hand, by
facsimile or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice): (i) if to
Parent or Purchaser, to the address or facsimile number set forth in Section 9.8
of the Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s
address or facsimile number set forth on a signature page hereto, or to such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to each other party hereto.


5.2.            Termination.  This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the first to occur of
(a) the valid termination of the Merger Agreement in accordance with its terms,
(b) the Effective Time, (c) the acceptance for payment by Purchaser of all of
the Shares validly tendered pursuant to the Offer and not properly withdrawn,
(d) upon mutual written consent of the parties to terminate this Agreement,  and
(e) the date of any modification, waiver or amendment of the Merger Agreement in
a manner that reduces the amount or changes the form of consideration payable
thereunder to such Stockholder (the date of termination with respect to any
Stockholder being referred to herein as the “Termination Date”).  Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 5.2 shall relieve any party from liability for any Willful
Breach (as defined in the Merger Agreement) of this Agreement prior to
termination hereof, (y) the provisions of this Article V (excluding 5.14) shall
survive any termination of this Agreement, and (z) the provisions of Section 4.5
shall survive any termination of the date hereof in the event the Offer has been
consummated.


5.3.            Amendment; Waiver.  This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties.  Any agreement
on the part of a party to any extension or waiver with respect to this Agreement
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.  The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.


5.4.            Expenses.  All fees and expenses incurred in connection herewith
and the transactions contemplated hereby shall be paid by the party incurring
such fees and expenses, whether or not the Offer or the Merger is consummated.


5.5.            Entire Agreement.  This Agreement, together with Schedule A, and
the other documents and certificates delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to, the subject matter of this
Agreement.
 
-9-

--------------------------------------------------------------------------------

 
5.6.            Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, except that either Parent or Purchaser may
assign, in its sole discretion, any of or all its rights, interests and
obligations under this Agreement to Parent (in the case of Purchaser) or to any
direct or indirect Subsidiary of Parent, but no such assignment shall relieve
Parent or Purchaser, as applicable, of any of its obligations under this
Agreement.  Any purported assignment without such consent shall be void. 
Subject to the preceding sentences, this Agreement will be binding upon, inure
to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.


5.7.            Specific Enforcement; Jurisdiction. (a)  The parties acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached, and that monetary damages, even if available,
would not be an adequate remedy therefor.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions, or any other
appropriate form of equitable relief, to prevent breaches of this Agreement and
to enforce specifically the performance of the terms and provisions of this
Agreement in any court referred to in Section 5.7(b), without the necessity of
proving the inadequacy of money damages as a remedy (and each party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy), this being in addition to any other remedy to which they are
entitled at law or in equity.  Each of the parties acknowledges and agrees that
the right of specific enforcement is an integral part of the transactions
contemplated by this Agreement and without such right, none of the parties would
have entered into this Agreement.


(b)            Each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware (or, if
such court shall be unavailable, any state or federal court sitting in the State
of Delaware) for the purpose of any Proceeding arising out of or relating to
this Agreement or any of the transactions contemplated hereby, and each of the
parties hereby irrevocably agrees that all claims with respect to such
Proceeding may be heard and determined exclusively in such court.  Each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware (or, if such court shall be
unavailable, any state or federal court sitting in the State of Delaware) in the
event any Proceeding arises out of this Agreement or any of the transactions
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) irrevocably consents to the service of process in any Proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, on behalf of itself or its property, in accordance with Section 5.1
(provided that nothing in this Section 5.7(b) shall affect the right of any
party to serve legal process in any other manner permitted by Law) and (iv)
agrees that it will not bring any Proceeding relating to this Agreement or any
of the transactions contemplated hereby in any court other than the Court of
Chancery of the State of Delaware (or, if such court shall be unavailable, any
state or federal court sitting in the State of Delaware).  The parties hereto
agree that a final trial court judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law; provided, however, that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, such final trial court judgment.
 
-10-

--------------------------------------------------------------------------------

 
5.8.            Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any Proceeding arising out of this Agreement or any of the
transactions contemplated hereby.  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such party would not, in the event of any Proceeding, seek to
enforce the foregoing waiver and (b) acknowledges that it and the other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waiver and certifications in this Section 5.8.


5.9.            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


5.10.            Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.


5.11.            Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
adverse to any party.


5.12.            Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.


5.13.            Interpretation.  The rules of construction set forth in Section
9.12 of the Merger Agreement shall apply to this Agreement, mutatis mutandis.


5.14.            Further Assurances.  Each Stockholder will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use its reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws and regulations, to perform its obligations under this
Agreement.


5.15.            Capacity as Stockholder.  Each Stockholder signs this Agreement
solely in such Stockholder’s capacity as a stockholder of the Company, and not
in such Stockholder’s capacity as a director, officer or employee of the
Company.  Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company in the taking of any
actions (or failure to act) in his or her capacity as a director or officer of
the Company, or in the exercise of his or her fiduciary duties in his or her
capacity as a director or officer of the Company, or prevent or be construed to
create any obligation on the part of any director or officer of the Company from
taking any action in his or her capacity as such director or officer, and no
action taken solely in any such capacity as an officer or director of the
Company shall be deemed to constitute a breach of this Agreement.
 
-11-

--------------------------------------------------------------------------------

 
5.16.            Stockholder Obligation Several and Not Joint.  The obligations
of each Stockholder hereunder shall be several and not joint, and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.


5.17.            Headings.  The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 


-12-

--------------------------------------------------------------------------------

 
The parties are executing this Agreement on the date set forth in the
introductory clause.
 

  PITNEY BOWES INC.          
 
By:
/s/ Marc B. Lautenbach       Name:  Marc B. Lautenbach       Title:    President
and Chief Executive Officer          

 
 

  BRICKBREAKER ACQUISITION CORP.          
 
By:
/s/ Steven J. Green       Name:  Steven J. Green       Title:    President      
   

 

--------------------------------------------------------------------------------

 
 
 
 

     STOCKHOLDER    
 
 
 /s/ Kris Green         Kris Green         Notice Address:     4 Lynndale Road  
  Toronto, ON, Canada M1N1C1          


 
 

--------------------------------------------------------------------------------


 
Schedule A


Name of Stockholder
Number of Shares of Company Common Stock
Kris Green
493,325




 